Order filed September 26, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00631-CR
                                 ____________

                   DYLLAN CHANCE GODWIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                      On Appeal from the 208th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1320939


                           ABATEMENT ORDER

      Appellant filed a notice of appeal from a conviction for sexual assault of a
child after a guilty plea without an agreement on punishment. On June 10, 2013,
the trial court sentenced appellant to five years in prison. The trial court certified
that appellant has the right to appeal. Appellant was represented by appointed
counsel, Gary Polland, in the trial court. According to our records, appellant is not
represented by counsel on appeal.
      The clerk’s record was filed August 6, 2013. The court has been advised that
no reporter’s record was taken in this case. Therefore, appellant’s brief was due
September 5, 2013, but no brief or motion for extension of time was filed. See Tex.
R. App. P. 38.6. Appellant and the trial court were notified on September 13, 2013,
that no brief had been received. No response from appellant has been received.

      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 208th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, if any, and the State’s counsel shall participate,
either in person or by video teleconference, to determine (a) whether appellant
desires to prosecute his appeal; (b) whether appellant is indigent; (c) if not
indigent, whether appellant has abandoned the appeal or whether appellant has
failed to make necessary arrangements for filing a brief; (d) the reason for the
failure to file a brief; (e) if appellant desires to continue the appeal, a date certain
when appellant’s brief will be filed; and (2) prepare a record, in the form of a
reporter’s record, of the hearing. If appellant is indigent, the judge shall take such
measures as may be necessary to assure effective representation of counsel, which
may include the appointment of new counsel. The judge shall see that a record of
the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a transcribed record of the hearing, a videotape or
compact disc, if any, containing a recording of the video teleconference, and a
supplemental clerk’s record containing the findings and conclusions. Those records
shall be filed with the clerk of this court on or before October 25, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM
                          RULE 38. REQUISITES OF BRIEFS




Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

       (b) Criminal Cases.

              (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the appeal
without briefs.

              (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate court
does not receive a satisfactory response within ten days, the court must order the trial
court to immediately conduct a hearing to determine whether the appellant desires to
prosecute his appeal, whether the appellant is indigent, or, if not indigent, whether
retained counsel has abandoned the appeal, and to make appropriate findings and
recommendations.

              (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a record
of the proceedings prepared, which record—including any order and findings—must be
sent to the appellate court.

              (4) Appellate Court Action. Based on the trial court=s record, the appellate
court may act appropriately to ensure that the appellant=s rights are protected, including
initiating contempt proceedings against appellant=s counsel. If the trial court has found
that the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief, the appellate
court may consider the appeal without briefs, as justice may require.